Prof-2013-S3 Legal Tit. Trust II v Guaman (2019 NY Slip Op 08502)





Prof-2013-S3 Legal Tit. Trust II v Guaman


2019 NY Slip Op 08502


Decided on November 21, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 21, 2019

Friedman, J.P., Renwick, Oing, Singh, JJ.


10418 382625/09

[*1] Prof-2013-S3 Legal Title Trust II, by U.S. Bank National Association, as Legal Title Trustee, Plaintiff-Respondent,
vMaria C. Guaman, Defendant-Appellant, New York City Environmental Control Board, et al., Defendants.


Zeltser Law Group, Brooklyn (Naomi Zelster of counsel), for appellant.
Gross Polowy LLC, Westbury (John J. Ricciardi of counsel), for respondent.

Order, Supreme Court, Bronx County (Kenneth L. Thompson, Jr. J.), entered May 23, 2018, which, to the extent appealed from as limited by the briefs, granted plaintiff's motion for summary judgment on its foreclosure complaint, and denied defendant's cross motion for summary judgment to dismiss the complaint as against her, unanimously reversed, on the law, without costs, to deny plaintiff's motion and grant defendant's cross motion to dismiss. The Clerk is directed to enter judgment accordingly.
In her cross motion papers, defendant Maria Guaman irrefutably established that the plaintiff lender failed to mail the required default notice under the terms set forth in the parties' 2006 mortgage agreement. Plaintiff purports to have mailed the 30-day notice, but the address used was not the notice address referenced in the parties' mortgage agreement. 	Accordingly, the complaint should be dismissed, without prejudice (see Nationstar Mtge., LLC v Cogen, 159 AD3d 428, 429 [1st Dept 2018]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 21, 2019
DEPUTY CLERK